Citation Nr: 1416453	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-13 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Columbia, South Carolina.

The Veteran was afforded a videoconference hearing in January 2013.  A transcript is of record.


FINDING OF FACT

The Veteran's service-connected disabilities combine to preclude gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for assignment of a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2013).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 4.16(b) (2013).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2013).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

The Veteran claims that his back disability and radiculopathy of his lower extremities have made him unable to secure or follow a substantially gainful occupation.  The Veteran has been unemployed since April 2007.  He has previously worked as a machine operator and a forklift operator. 

The Veteran is currently service connected for the following disabilities:  chronic lumbosacral strain with narrowing of L5-S1, rated as 20 percent disabling; radiculopathy, left lower extremity, rated as 20 percent disabling; and radiculopathy, right lower extremity, rated as 40 percent disabling.  His combined disability rating is 70 percent.  Consequently, the schedular standards for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met. 

The record reflects that the Veteran has an eighth grade education.  The Veteran worked as forklift operator from 1987 to 1997, and then as a machine operator from 1987 until January 2006, at which point he underwent surgery for his back and took medical leave.  In February 2006, the Veteran was hospitalized for cellulitis of his right lower extremity, which resolved.  Following the 2006 surgery, the Veteran continued to experience back pain and spasms running down into his legs.  He received epidural steroid injections but they provided little pain relief.  An MRI from June 2006 showed a scar surrounding the right S1 nerve root and a small residual disc protrusion resulting in a lateral recess narrowing mildly encroaching on the left S1 nerve root.

The Veteran underwent a second surgery, an anterior lumbar interbody fusion, in January 2007.  In April 2007, the Veteran's employer terminated the Veteran because his medical leave expired.

In August 2007, the Veteran's treating physician evaluated the Veteran's physical capacity for employment, noting that the Veteran can only sit, stand, or walk for less than an hour at a time, requiring the need to alternate standing and sitting throughout the day.  Although the Veteran can use his hands for simple grasping, pushing and pulling, fine manipulation, and repetitive motion (i.e., writing, typing, and assembly), he cannot lift anything greater than 10 pounds.  The Veteran cannot use his feet for repetitive motion (as in operating foot controls).  The Veteran cannot climb, balance, stoop, kneel, crouch, or crawl, but can occasionally reach above shoulder level.  There is total restriction of activities involving unprotected heights, being around moving machinery, and exposure to marked changes in temperature and humidity.  There is severe restriction of activities involving driving.  There is no restriction of activities involving exposure to dust, fumes, and gases.  The physician opined that, due to the Veteran's increasingly disabling back pain and consequent inability to stay in any one position for any length of time, employment would be difficult, even in a sedentary position. 

In December 2008, the Veteran was granted disability benefits from the Social Security Administration (SSA).  The SSA found that the Veteran had not engaged in substantial gainful activity since January 2006 due to his back disorder.  

On VA examination in December 2009, the Veteran reported an increase in pain involving both legs, with spasms coming down his back and into his left knee.  He reported muscle twitching and an increasing numbness in his right toes.  The Veteran required a cane for basic ambulation.

Physical examination of the lower extremities revealed a decrease in sensory function in the S1 distribution bilaterally, and sensory loss in the right lower extremity in the L5 and S1 dermatomal distributions.  He had weakness in extensor halluces longus, and to a lesser extent, tibialis anterior.  Ankle jerk was absent in the right leg, and present in the left leg.  Knee jerk was present in the right and left legs.  

On physical examination of the lumbar spine, the Veteran experienced severe pain getting on and off the examination table, and he needed the examiner's help to sit up.  Flexion of the back was 50 degrees, extension 5 degrees, lateral flexion 15 degrees bilaterally, and rotation 15 degrees bilaterally.  Motion was accompanied by pain but was not additionally limited following repetitive use.  Straight leg raising was 15 degrees bilaterally, accompanied by low back pain and leg pain on both sides.  His spine was diffusely tender.  He had decreased motor strength in flexion at both knees and decreased sensory function in both legs below the knees.  Knee jerks were 2+ and equal bilaterally.  Ankle jerks were symmetrically absent.  The Veteran's gait was slow, broad-based and slightly flexed.  

The examiner continued a diagnosis of bilateral S1 radiculopathy, right L5 radiculopathy, and anterior fusion at the level L5-S1 along with straightening of the spine compatible with muscle spasm.

In May 2011, the Veteran stated in his formal appeal that he is unable to physically work.  His condition continues to worsen.  His education level did not qualify him for an administrative position.  He takes morphine 3 times daily to cope with his pain and that also would prevent him from finding employment.

At the Veteran's January 2013 Board hearing, the Veteran stated that he has not worked since January 2006 when he underwent back surgery due to his feet being totally numb, his legs being partially numb, and severe back pain.  He also underwent surgery in 2007 to remove his L5 disc.  He testified that he was a machine operator, and his company let him go 15 months after his first surgery.  He also worked as a forklift and bailer operator.  His work required a lot of standing, pulling, bending, and lifting.

The Veteran described current pain in his back and weakness in his legs, and that his legs "jump" while he sleeps and wakes him up.  He takes Morphine and Gabetine for the nerve damage affecting his legs.  If he walks farther than 200 to 400 feet, his side and legs hurt, and he has to sit down.  He can only sit for 30-45 minutes at a time.  He has been using a cane for balance since his first surgery.  He testified that his condition has worsened since his last VA examination in that his legs are weaker.  He testified that his private physician evaluated his unemployability strictly regarding his back.  

The Board finds that the evidence in favor of granting a TDIU is at least in equipoise and, resolving reasonable doubt in favor of the Veteran, TDIU is granted.  The competent and credible medical and lay evidence of record strongly suggests that the Veteran's service-connected disabilities, when considered in light of his educational background and work experience, are of a nature and severity as to preclude him from engaging in substantially gainful employment.  38 C.F.R. § 4.16(a).  

ORDER

TDIU is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


